                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

  UNITED STATES OF AMERICA                      )
                                                )       Case No. 1:19-cr-27
  v.                                            )
                                                )       Judge Travis R. McDonough
                                                )
  QUINTEZ GEARING                               )       Magistrate Judge Susan K. Lee
                                                )


                                             ORDER


          Magistrate Judge Susan K. Lee filed a report and recommendation recommending that

 the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea as to Count Two and

 Count Four of the four-count Indictment; (2) accept Defendant’s guilty plea as to Count Two and

 Count Four; (3) adjudicate the Defendant guilty of Count Two and Count Four; (4) defer a

 decision on whether to accept the plea agreement until sentencing; and (5) order that Defendant

 remain in custody until sentencing in this matter after his bond was revoked (Doc. 43). Neither

 party filed a timely objection to the report and recommendation. After reviewing the record, the

 Court agrees with Magistrate Judge Lee’s report and recommendation. Accordingly, the Court

 ACCEPTS and ADOPTS the magistrate judge’s report and recommendation (id.) pursuant to 28

 U.S.C. § 636(b)(1) and ORDERS as follows:

       1. Defendant’s motion to withdraw his not-guilty plea as to Count Two and Count Four of

          the Indictment is GRANTED;

       2. Defendant’s plea of guilty to Count Two and Count Four is ACCEPTED;

       3. Defendant is hereby ADJUDGED guilty of Count Two and Count Four;

       4. A decision on whether to accept the plea agreement is DEFERRED until sentencing; and




Case 1:19-cr-00027-TRM-SKL Document 44 Filed 07/08/20 Page 1 of 2 PageID #: 261
    5. Defendant SHALL REMAIN in custody until sentencing in this matter which is

       scheduled to take place on October 23, 2020 at 9:00 a.m. [EASTERN] before the

       undersigned.

       SO ORDERED.

                                         /s/Travis R. McDonough
                                         TRAVIS R. MCDONOUGH
                                         UNITED STATES DISTRICT JUDGE




Case 1:19-cr-00027-TRM-SKL Document 44 Filed 07/08/20 Page 2 of 2 PageID #: 262
